Citation Nr: 1309838	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  09-43 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right hip disability.

3.  Entitlement to service connection for right knee disability.

4.  Entitlement to service connection for right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1955 to July 1959.  He also had a period of Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  A hearing was held before the undersigned in May 2012 and a transcript is of record.  This case was remanded by the Board in July 2012 for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for right hip, right knee, and right ankle are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Extending the benefit of the doubt to the Veteran, tinnitus is shown as likely as not to be due to exposure to loud noise during active service.



CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A.           §§ 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).
 
Given the favorable disposition of the claim for service connection for tinnitus and the favorable disposition of the claim for service connection on the merits, the Board finds that all notification and development actions needed to adjudicate fairly this matter have been accomplished.

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in the "Virtual VA" electronic records storage system.  At present, there are no pertinent documents in Virtual VA.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from
service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be:  medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the claims file, and affording the Veteran the benefit of the doubt, the Board finds that service connection for tinnitus is warranted.  The Veteran has stated that his tinnitus is related to noise exposure in service, specifically that he was exposed to acoustic trauma from exposure to Howitzer guns, M-1 rifles, and handguns.  Service personnel records note one of his positions as a fireman (in 1958).

While service separation examination was negative for any complaints, treatment, or diagnoses related to the Veteran's ears, two service treatment records (STRs) did note ear-related complaints.  In October 1957, the Veteran reported difficulty hearing.  In November 1957, the Veteran was seen after receiving a blow behind his left ear.  He complained of tenderness and a headache.

A VA treatment record from July 2003 noted a history of tinnitus.  A March 2005 audiological evaluation revealed bilateral hearing impairment and noted the Veteran's complaints of tinnitus.  The evaluation also noted that the Veteran is a former Marine with a history of significant levels of noise exposure. 

During the May 2012 hearing, the Veteran testified that the ringing in his ears was light while in service and didn't really bother him, but has now increased in severity.

In August 2012, the Veteran was afforded a hearing loss and tinnitus VA examination.  The Veteran reported recurrent tinnitus in both ears, with onset occurring while he was stationed in Barstow in 1958.  The VA examiner opined that the Veteran's tinnitus was less likely than not related to military noise exposure.  The examiner primarily based this opinion on the lack of service treatment records noting complaints or problems with his ears, specifically that separation examination was negative for treatment related to the ears.    

Despite the fact that the August 2012 opinion is against the Veteran's claim, the Board finds that award of service connection for tinnitus is still appropriate here. The Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991). However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  Here the August 2012 VA examiner gave an opinion which does not appear to take into consideration the Veteran's statements pertaining to continuity of symptomatology.  Instead, the examiner bases his conclusions on the lack of service treatment records showing problems related to hearing and the Veteran's reports that he had normal hearing in 1965, shortly after discharge from service.  The Board notes that such treatment record from 1965 is not of record and moreover, reporting normal hearing does not necessarily imply that the Veteran wasn't experiencing ringing in his ears at the time.  Further, the Board notes that there is no evidence to indicate post-service noise exposure as a possible cause of the Veteran's tinnitus.  Instead, the Veteran testified that he worked in corporate jobs following his release from the military.  

In this case, the Board finds that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Indeed, the Veteran's statements as to when his ringing in his ears began are important and credible evidence going toward the matters of when the conditions began.  The Veteran maintains that his tinnitus began during service and is due to military noise exposure.  Such noise exposure is consistent with the circumstances of his service.  Throughout the course of his communications with VA, the Veteran has consistently maintained that his tinnitus began in active service; the Board finds that such consistency makes his statements credible.  Moreover, the Board points out that he is competent to testify as to ringing in the ears during and after service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (providing that ringing in the ears is capable of lay observation).  Given the nature of tinnitus, the Veteran is the only one who is competent to testify as to when he began to perceive tinnitus.  Thus, the Board finds that the evidence is at least in equipoise and the Board finds that service connection for tinnitus is warranted. 


ORDER

Service connection for tinnitus is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2012 ), are met.

The Veteran has been diagnosed with arthritis of the right hip, right knee, and right ankle, which he has attributed to an injury sustained during service.  Specifically, the Veteran stated that he was injured during active duty in Okinawa (in 1955) when a howitzer was disconnected from the truck and landed on the right side of his body.  He stated that he was then taken to Kadena Air Base Hospital and treated for a week or two.  He has claimed that he has suffered from these injuries ever since.

The Board notes that a prior remand directed the RO to obtain the Veteran's records from the National Personnel Records Center (NPRC) in an attempt to verify treatment at Kadena Air Base Hospital.  Attempts were made; however, an August 2012 memorandum noted the unavailability of records for inpatient care at Kadena Air Base Hospital in 1955.  This memorandum does note though that NPRC records show some emergency records from 1955, but the name of the hospital could not be interpreted.  The Board notes that in reviewing the claims file, the Board is unable to locate the emergency records referred to in this memorandum.  On remand, the RO should either obtain copies of such records from the NPRC, or, if such records are already contained in the claims file, the location of such records should be more specifically explained.  

In claims seeking service connection, VA must arrange for an examination to secure a nexus opinion [to service, i.e.] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To date, the Veteran has not been afforded a VA examination to evaluate the claimed right hip, right knee, and right ankle disorders.  Under the circumstances, the Board finds that the low threshold of McLendon is met and a VA examination with opinion is necessary to determine the etiology of these claimed disabilities.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  With respect to the emergency records from 1955 which were discussed in the memorandum dated August 22, 2012, the RO should either obtain copies of such records from the NPRC, or, if such records are already contained in the claims file, the location of such records should be more specifically explained.  

2.  The Veteran should be afforded a VA examination by the appropriate physician to determine, if possible, the etiology of his right hip, right knee, and right ankle disorders.  His claims folder must be made available for the physician's review prior to the entry of any opinion.  A notation to the effect that this record review took place should be included in the examiner's report.  All indicated tests and studies are to be performed.  Following the examination, the physician is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater likelihood) that any current right hip, right knee, and right ankle disorders had onsets due to events of the Veteran's service.

A complete rationale should be given for all opinions and conclusions expressed.

3.  After completion of the above development, the Veteran's claims should be readjudicated.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.  Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


